                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 TONYA COOK,                                )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )                 1:20-CV-193
                                            )
 WAKE FOREST UNIVERSITY                     )
 BAPTIST MEDICAL CENTER,                    )
                                            )
                                            )
                      Defendant.            )


                      MEMORANDUM OPINION AND ORDER

Catherine C. Eagles, District Judge.

       The plaintiff, Tonya Cook, filed this lawsuit against her employer, Wake Forest

University Baptist Medical Center, for allegedly discriminating and retaliating against her

in violation of federal law. Ms. Cook moves to dismiss her case with prejudice under

Rule 41(a)(2) of the Federal Rules of Civil Procedure. The Medical Center moves to

compel discovery and objects to dismissal unless Ms. Cook is ordered to disclose and

return documents and recordings belonging to the Medical Center.

       Given the unusual circumstances here, the Court will require Ms. Cook to make

the materials belonging to the Medical Center available for its review and will condition

the dismissal upon compliance. But the Court will not order Ms. Cook to return all

copies of the documents or the recordings, as that is outside the scope of discovery and

raises questions not appropriate for resolution in these proceedings in the current

procedural posture.




     Case 1:20-cv-00193-CCE-JLW Document 29 Filed 02/17/21 Page 1 of 10
                                          Facts

       In August 2020, the Medical Center served Ms. Cook with requests for production

of documents. In Document Request Two, the only request at issue here, the Medical

Center asked Ms. Cook to:

       Produce any and all documents (including copies thereof) that are the
       property of the Defendant or that you have ever removed or directed to be
       removed from Defendant’s premises, including, but not limited to, copies of
       any schedules, calendars, or schedule notebooks.

Doc. 21-1 at 18. In her initial response on October 20, 2020, Ms. Cook stated that she

was withholding responsive documents protected by the attorney-client privilege and

work-product rule. Doc. 21-2 at 19–20.

       After the Medical Center requested a privilege log, see Doc. 21-3 at 2, and

identified other deficiencies, id. at 3–9, Ms. Cook supplemented her response in late

November, maintaining her previous objections and asserting a third objection based on a

federal regulation concerning disclosure of protected health information by

whistleblowers. Doc. 21-6 at 11 (citing 45 C.F.R. § 164.502(j)(1)(ii)(B)). Ms. Cook also

produced a privilege log with her supplemental responses; in that log, she claimed a

privilege for “Audio Recordings, Video Recordings, and Other Documents of Defendant”

in her possession and asserted that they were “not relevant to this action and can only be

disclosed to those authorized by statute.” Doc. 21-5 at 2. These materials are the subject

of the Medical Center’s pending motion. See, e.g., Doc. 27 at 7.

       Immediately after receiving her supplemental responses and the privilege log, the

Medical Center requested a phone conference to discuss their deficiencies, Doc. 21-7 at


                                               2



     Case 1:20-cv-00193-CCE-JLW Document 29 Filed 02/17/21 Page 2 of 10
4–5, as required by Local Rule 37.1. During that phone conference, counsel for Ms.

Cook refused to produce the “Audio Recordings, Video Recordings, and Other

Documents of Defendant,” despite the Medical Center’s assertion that the objections

were improper. See id. at 2. Soon thereafter, Ms. Cook told the Medical Center that she

planned to voluntarily dismiss her case. Doc. 21-8.

         Ms. Cook filed her motion for voluntary dismissal under Rule 41 of the Federal

Rules of Civil Procedure on December 10, 2020. Doc. 19. The parties continued to

discuss whether Ms. Cook would voluntarily disclose the information at issue despite her

motion for dismissal. See Doc. 26-1. But they were unable to agree, and the Medical

Center filed this motion to compel disclosure and the return of its property on December

31, 2020. Doc. 21.

                                         Discussion

   I.       Are the materials discoverable?

         Under Rule 26(b)(1) of the Federal Rules of Civil Procedure, parties may obtain

discovery of “any nonprivileged matter that is relevant to any party's claim or defense

and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). Relevance has been

“broadly construed to encompass any possibility that the information sought may be

relevant to the claim or defense of any party.” Shackleford v. Vivint Solar Dev. LLC, No.

CV ELH-19-954, 2020 WL 3488913, at *5 (D. Md. June 25, 2020) (citation omitted).

         If a party refuses to make a disclosure required by Rule 26, the party seeking

discovery may move to compel disclosure under Rule 37. Fed. R. Civ. P. 37(a)(1). “The

party seeking discovery has the burden to establish its relevancy and proportionality, at

                                                3



        Case 1:20-cv-00193-CCE-JLW Document 29 Filed 02/17/21 Page 3 of 10
which point the burden shifts to the party resisting discovery to demonstrate why the

discovery should not be permitted.” Shackleford, 2020 WL 3488913, at *5.

       Here, the information sought in Document Request Two had obvious relevance,

and Ms. Cook did not object on relevance grounds. Calendars and schedules could

confirm or refute other evidence about when events happened, and the complaint

specifically asserts that the Medical Center failed make reasonable accommodations

related to Ms. Cook’s work schedule. See, e.g., Doc. 1 at ¶¶ 25–28. Ms. Cook

apparently signed a confidentiality agreement, Doc. 21-9, so responsive materials might

provide evidence to support a defense of employee misconduct, which can limit damages

even if acquired after the employee was terminated for a discriminatory reason. See

McKennon v. Nashville Banner Pub. Co., 513 U.S. 352, 359–363 (1995); Miller v. AT &

T Corp., 250 F.3d 820, 837 (4th Cir. 2001). Ms. Cook did not object to the request as

burdensome or disproportionate to the needs of the case, and the request was limited in

scope, focusing only on property belonging to the Medical Center. The request was

relevant, and Ms. Cook had a duty to produce responsive materials absent a valid

exception.

       Ms. Cook refused to produce the materials based on claims that they were either

privileged or protected under the work-product rule, or, in her late-filed objections, that

disclosure would violate 45 C.F.R. § 164.502(j)(1). These objections are without merit

and border on the frivolous.

       First, it is well established that “attorney-client privilege protects only the

disclosure of client communications, and not the disclosure of any underlying facts,” and

                                                 4



     Case 1:20-cv-00193-CCE-JLW Document 29 Filed 02/17/21 Page 4 of 10
that “a client cannot possibly hide information simply by communicating it to his

lawyer.” In re Allen, 106 F.3d 582, 604 (4th Cir. 1997). Second, the work-product rule

shields only documents that are “prepared in anticipation of litigation” by a party or its

representative. See Fed. R. Civ. P. 26(b)(3)(A); Nat'l Union Fire Ins. Co. v. Murray

Sheet Metal Co., 967 F.2d 980, 985 (4th Cir. 1992). Ms. Cook does not have attorney-

client privilege or work-product privilege in documents and recordings belonging to the

Medical Center just because she shared the materials with her attorney. She has offered

no valid basis for asserting these privileges.

        Her HIPPA objection fares no better. First, it was untimely. See TJF Servs. v.

Transp. Media, Inc., No. 5:17-CV-00626-RN, 2019 WL 7599942, at *2 (E.D.N.C. Jan.

22, 2019). Second, the regulatory provision concerning disclosures by whistleblowers

that she claims prohibits her from disclosing the materials to the Medical Center does no

such thing. That provision, 45 C.F.R. § 164.502(j)(1), provides that a covered entity—

like the Medical Center—“is not considered to have violated the requirements of this

subpart” prohibiting disclosure of protected health information when, inter alia, “a

member of its workforce”—like Ms. Cook—“discloses protected health information” to a

health oversight agency or an attorney.1 The regulation does not prohibit employees from

disclosing to their employer protected health information in materials belonging to their

employer. Nor has Ms. Cook identified any authority suggesting disclosure in this

context is prohibited, no doubt because such an interpretation is nonsensical.


   1
    The Court expresses no opinion on whether a HIPPA breach has occurred, and if so,
whether 45 C.F.R. § 164.502(j)(1) applies here.
                                                 5



       Case 1:20-cv-00193-CCE-JLW Document 29 Filed 02/17/21 Page 5 of 10
         Ms. Cook points out that § 164.502(j) “allows whistleblowers to disclose

otherwise private health information” to “a retained attorney” under certain

circumstances. Doc. 26 at 7. But the provision says nothing about whether such private

health information is discoverable in litigation, and she does not explain why this section

prohibited her from responding to a legitimate discovery request. Indeed, HIPPA

regulations specifically authorize disclosure in judicial proceedings, including in response

to discovery requests. See 45 C.F.R § 164.512(e)(1)(ii).2

         Ms. Cook’s objections were without merit and not substantially justified. She

should have produced responsive documents to the Medical Center long before she asked

the Court to voluntarily dismiss the case. Had she not filed her motion for voluntary

dismissal, an order compelling disclosure would unquestionably be appropriate, as would

an order requiring her to pay the Medical Center’s expenses. See Fed. R. Civ. P.

37(a)(5)(A).

   II.      What is the appropriate remedy?

         Ordinarily, outstanding discovery requests become moot, unnecessary, or

inappropriate when a plaintiff files a motion for voluntary dismissal with prejudice. See,

e.g., Boudreaux Grp., Inc. v. Clark Nexsen, Owen, Barbieri, Gibson, P.C., No. 8:18-CV-

1498-TMC, 2018 WL 9785308, at *6 (D.S.C. Nov. 20, 2018) (denying motion to compel


   2
     Ms. Cook never expressed concerns that the Medical Center would disclose any protected
health information in violation of federal regulations. Even if she had, those concerns could
have been resolved by suggesting a protective order, as is routinely done in civil litigation, not by
an outright refusal. Fed. R. Civ. P. 26(c); LR 26.2. The Court does not suggest a protective
order is necessary. The Medical Center is a covered entity, as it admits, Doc. 22 at 12, and is
subject to whatever the relevant regulations require and prohibit even without a protective order.
                                                   6



       Case 1:20-cv-00193-CCE-JLW Document 29 Filed 02/17/21 Page 6 of 10
and staying discovery until disposition of a motion to dismiss); Bioxy, Inc. v. Birko Corp.,

935 F. Supp. 737, 744–45 (E.D.N.C. 1996) (granting Rule 41 motion and denying

pending discovery motions as moot). But the filing of a motion for voluntary dismissal,

even with prejudice, does not deprive the Court of its authority to examine the facts and

circumstances surrounding the motion. Nor does it strip the Court’s authority to decide

pending discovery motions. Courts have substantial discretion in dealing with discovery

issues and in ruling on motions for voluntary dismissal. Bost v. Wexford Health Sources,

Inc., No. CV ELH-15-3278, 2020 WL 1890506, at *9 (D. Md. Apr. 15, 2020) (noting that

district courts have “a wide berth to control discovery.”); see Davis v. USX Corp., 819

F.2d 1270, 1273 (4th Cir. 1987) (“The decision to grant a voluntary dismissal under Rule

41(a)(2) is a matter for the discretion of the district court . . . .”); see also La Rouche v.

Nat'l Broad. Co., 780 F.2d 1134, 1139 (4th Cir. 1986) (“A motion to compel discovery is

addressed to the sound discretion of the district court.”)

        Here, under these fairly unusual facts, it would be inappropriate to allow Ms. Cook

to dismiss her case without requiring compliance with a valid discovery request in which

the Medical Center has a current, legitimate interest. Based on what Ms. Cook has

disclosed so far, there is a very high likelihood that the documents and recordings at

issue, which by Ms. Cook’s own characterization belong to the Medical Center,3 contain

protected health information of patients at the hospital; she affirmatively asserts as much

by claiming the HIPPA regulations apply. See discussion supra at 5–6. If so, the


   3
    See Doc. 21-5 at 2 (plaintiff’s privilege log identifying materials as “Audio Recordings,
Video Recordings, and Other Documents of Defendant”).
                                                  7



       Case 1:20-cv-00193-CCE-JLW Document 29 Filed 02/17/21 Page 7 of 10
Medical Center will almost certainly have obligations under those regulations requiring

notice of a breach of privacy. 45 C.F.R. §§ 164.400–414. The Medical Center thus has a

legitimate need to know what protected health information Ms. Cook has in her

possession. Ms. Cook avoided disclosing these legitimate discovery materials for months

only by imposing meritless objections, including after the Medical Center initiated the

required meet-and-confer. The timing of Ms. Cook’s motion for voluntary dismissal is

suspicious, suggesting her decision was influenced at least in part by a wish to avoid

disclosure. Finally, Ms. Cook has not identified, much less shown, that she will be

prejudiced or unduly burdened if she is required to produce the documents and

recordings. These materials are in her possession, there is nothing to indicate they are

voluminous or contain any private information about Ms. Cook, and they can easily be

made available to the Medical Center.

       Taken together, these constitute exceptional circumstances sufficient to condition

the motion for voluntary dismissal on compliance with the reasonable discovery request,

which the Medical Center made months ago. It is appropriate to order Ms. Cook to make

these documents and recordings available to the Medical Center, both under Rule 37 and

as a condition of her voluntary dismissal. See Amick v. Am. Elec. Power Co., No. 2:13-

CV-06593, 2014 WL 3750017, at *2 (S.D.W. Va. July 29, 2014) (noting that

extraordinary circumstances are a basis for denying motions for voluntary dismissal).

The Court will order Ms. Cook to produce copies of all documents and make available all

recordings for inspection and copying by the Medical Center.



                                               8



     Case 1:20-cv-00193-CCE-JLW Document 29 Filed 02/17/21 Page 8 of 10
       The Medical Center asks for other remedies, but those remedies are either

premature or inappropriate. For example, the Medical Center asks that Ms. Cook return

all copies of all documents and return any such recordings, but discovery orders only

require litigants to share information, not to completely give up possession of responsive

items and documents in their possession. Such an order would not be appropriate as a

sanction under Rule 37, as sanctions beyond expenses are usually appropriate only when

a litigant fails to comply with a court order or completely fails to respond to discovery

requests. See Sines v. Kessler, No. 3:17-CV-00072, 2020 WL 7028710, at *1 (W.D. Va.

Nov. 30, 2020); Hughley v. Leggett, No. DKC 11-3100, 2013 WL 3353746, at *2 (D.

Md. July 2, 2013).

       This is not the best forum to decide whether Ms. Cook wrongfully took the

materials or whether she has any right or interest sufficient to maintain possession of

these materials. See, e.g., Cabotage v. Ohio Hosp. for Psychiatry, LLC, 2:11-CV-50,

2012 WL 3064116, at *4 (S.D. Ohio July 27, 2012) (declining to decide any potential

claims about the plaintiff’s possession of the defendant’s data, which was wrongfully

obtained, but precluding the plaintiff from using the data in the pending action). The

Court declines to decide the merits of any potential legal claims related to Ms. Cook’s

possession of the Medical Center’s property or to otherwise sanction Ms. Cook for

removing the documents. Such determinations are outside the scope of this case and are

not ripe.




                                               9



     Case 1:20-cv-00193-CCE-JLW Document 29 Filed 02/17/21 Page 9 of 10
   III.   Reasonable Expenses & Attorney’s Fees

      When a motion to compel is granted, Rule 37(a)(5)(A) provides that absent an

exception, the party whose conduct necessitated the motion must pay the movant’s

reasonable expenses and fees. Fed. R. Civ. P. 37(a)(5)(A). If none of the rule’s

exceptions apply, this relief is mandatory. Valle v. Wolff, No. BR 19-15518, 2021 WL

294513, at *4 (D. Md. Jan. 28, 2021) (collecting cases). The Medical Center shall file a

supplemental motion with a supporting brief and evidence related to the amount of the

fees and expenses no later than March 12, 2021, if it wants to pursue this remedy. Ms.

Cook may file a response no later than March 31, 2021.

      It is ORDERED that:

      1. The defendant’s motion to compel, Doc. 21, is GRANTED and Ms. Cook

          SHALL produce copies of all documents and make all recordings available to

          the defendant to inspect and copy no later than February 26, 2021.

      2. Upon filing of a verification signed by the plaintiff subject to penalties for

          perjury, the Court expects to grant the motion for voluntary dismissal and enter

          judgment dismissing the plaintiff’s claims with prejudice.

      This the 16th day of February, 2021.



                                          __________________________________
                                           UNITED STATES DISTRICT JUDGE




                                              10



    Case 1:20-cv-00193-CCE-JLW Document 29 Filed 02/17/21 Page 10 of 10
